—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered October 4, 1999, convicting him of robbery in the second degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.Ordered that the judgment is affirmed.The defendant’s challenges to various remarks made by the prosecutor in his opening and closing statements to the jury are for the most part unpreserved for appellate review (see, CPL 470.05 [2]). In any event, those remarks were either fair comment on the evidence, permissive rhetorical comment, responsive to the defendant’s summation (see, People v Ashwal, 39 NY2d 105; People v Thompson, 271 AD2d 555; People v Zephir, 226 AD2d 408), or not so prejudicial as to constitute reversible error in light of the curative instructions given by the court and the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230). Bracken, P. J., Florio, Schmidt and Adams, JJ., concur.